Case 2:20-mc-00093-JAK-PD Document 27 Filed 03/22/21 Page 1 of 2 Page ID #:424



  1

  2
  3
                                                      03/22/2021
  4
                                                              tj
  5
  6                                                                JS-6
  7
  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11    NATIONAL LABOR RELATIONS                    Case No. 2:20-mc-00093-JAK-PDx
       BOARD,
 12                                                ORDER APPROVING
                         Applicant,                WITHDRAWAL OF
 13                                                APPLICATION FOR ORDER
             v.                                    REQUIRING COMPLIANCE
 14                                                WITH ADMINISTRATIVE
                                                   SUBPOENA DUCES TECUM
 15    UNIVERSAL TRUCKLOAD, INC.,                  B-1-18P4HMJ
 16                      Respondent.
 17
 18
 19         On September 4, 2020, the National Labor Relations Board (“NLRB”)
 20   filed an Application for Order Requiring Compliance with Administrative
 21   Subpoena Duces Tecum B-1-18P4HMJ against Respondent Universal
 22   Truckload, Inc. [Dkt. No. 1.]
 23         Since the filing of the Application, the parties have met and conferred

 24   from September 2020 to March 2021 regarding the production of responsive

 25   documents. [See Dkt. Nos. 13, 20, 22, 24.]

 26         On March 17, 2021, the NLRB filed a motion to withdraw application

 27   for order requiring compliance with Administrative Subpoena Duces Tecum

 28   B-1-18P4HMJ. [Dkt. No. 25.]
Case 2:20-mc-00093-JAK-PD Document 27 Filed 03/22/21 Page 2 of 2 Page ID #:425



  1         The Court grants the NLRB’s motion to withdraw the Application and
  2   the case is now closed.
  3         IT IS SO ORDERED.
  4
      DATED: March 22, 2021.
  5
  6                                     JOHN A. KRONSTADT
                                        UNITED STATES DISTRICT JUDGE
  7
  8
  9
 10
 11
 12
      Presented by:
 13
 14
      _______________________________________
 15   PATRICIA DONAHUE
      UNITED STATES MAGISTRATE JUDGE
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                           2
